Citation Nr: 0510444	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  04-12 487	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the overpayment of nonservice-connected pension 
benefits, based on income received by the veteran during 2001 
and 2002, was properly created.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel





FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1966 to April 1969.  

2.	On March 21, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal is dismissed.


                       
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


